FOR PUBLICATION
                                                         FILED
                                                      Nov 27 2012, 8:51 am


                                                             CLERK
                                                           of the supreme court,
                                                           court of appeals and
                                                                  tax court




ATTORNEY FOR APPELLANT:                       ATTORNEY FOR APPELLEE:

RICHARD A. BIERLY                             MICKEY K. WEBER
New Albany, Indiana                           Jeffersonville, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

KIRSTAN HAUB, d/b/a                           )
AMERICAN HANDYMAN SERVICE,                    )
                                              )
     Appellant-Defendant                      )
                                              )
              vs.                             )       No. 10A01-1203-PL-107
                                              )
JENNY ELDRIDGE,                               )
                                              )
     Appellee-Plaintiff.                      )


                     APPEAL FROM THE CLARK CIRCUIT COURT
                       The Honorable Susan L. Orth, Special Judge
                            Cause No. 10D01-1012-PL-1325


                                  November 27, 2012

                           OPINION – FOR PUBLICATION

PYLE, Judge
                              STATEMENT OF THE CASE

      Kirstan Haub (“Haub”), d/b/a American Handyman Service (“AHS”), appeals the

trial court’s denial of his motion for summary judgment against Jenny Eldridge

(“Eldridge”). Eldridge cross-appeals.

      We reverse and remand.

                                        ISSUES

      Haub raises one issue: Whether the trial court erred in denying his motion
      for summary judgment.

      Eldridge raises one issue: Whether the trial court erred in not granting her
      summary judgment upon the issues raised by Haub’s motion for summary
      judgment.

                                         FACTS

      Haub, the sole proprietor of AHS, had done various home remodeling and

renovation projects for Eldridge since at least 2007. In December of 2007, Haub severed

a gas line on Eldridge’s property while performing some of the work.

      In 2008, Eldridge hired Haub to do additional home remodeling and renovations,

including refinishing hardwood floors.     Haub commenced the work and submitted

invoices to Eldridge. On or about September 29, 2008, Eldridge informed Haub that she

had hired another contractor to redo the floors at a cost of $3,000.00 because the finish

applied by Haub had peeled.

      On or about October 10, 2008, Haub contacted Indiana Farm Bureau Insurance

(“IFBI”), through which Haub had a commercial general liability policy (the “Policy”),




                                           2
and reported that Eldridge may assert a claim against him for the work done on the floors.

Patrick Mihm (“Mihm”), a claims representative for IFBI, opened a claim, showing the

date of loss as September 29, 2008.             However, after reviewing the Policy, Mihm

informed Haub that the Policy excluded coverage for defects in workmanship.

       Eldridge later retained Mickey Weber (“Weber”) as her counsel. On May 1, 2009,

Weber sent a letter to IFBI, advising IFBI that Eldridge had paid Haub approximately

$87,000 “to perform a number of repairs, refurbishments, and improvements . . . .” (App.

34). Weber asserted that “[a] significant portion of the work performed by Mr. Haub was

performed in a negligent and unworkmanlike manner” and that, as a result, Eldridge had

incurred additional costs in the amount of $3,850 to redo the floors and approximately

$10,000 for electrical work. (App. 34). Weber also asserted that Eldridge had “suffered

significant inconvenience by being unable to enjoy her home and incurred expenses in

housing herself and other members of her household during Mr. Haub’s protracted

repairs.” (App. 34). Weber therefore requested that IFBI contact him to “discuss the

possibility of settlement . . . .” (App. 34).

       After receiving Weber’s letter, Mihm reopened the claim. In a letter dated July

30, 2009, Mihm informed Weber that the Policy did not “apply to the claim with the

exception of the Vectren Utilities service repairs of $766.59,” a cost that Eldridge had

incurred after Haub ruptured a gas line on Eldridge’s property in December of 2007, as

the Policy covered only “the work of the insured and not . . . the work itself . . . .” (App.




                                                 3
62). Referring to an appellate court decision, Mihm reiterated that the Policy “does not

apply to the insured’s work.”1 (App. 62).

        On February 25, 2010, Mihm sent Weber a letter, offering Eldridge “$3,500.00 to

conclude her claim,” in return for which Eldridge would sign a full and final release of all

claims against Haub and AHS. (App. 36). Reiterating that the Policy “does not provide

coverage for defective or incomplete work,” Mihm based the offer “on the estimated

costs associated with obtaining court approval of the coverage denial.”                     (App. 80).

Mihm enclosed a full and final release of all claims (the “Release”) for Eldridge’s

signature.

        Later that year, Mihm retired from IFBI.              On November 10, 2010, Eldridge

telephoned IFBI claims representative Robert Moser (“Moser”) and told him that she had

signed the Release a month earlier but had not received a check. Moser contacted

Weber’s office regarding Eldridge’s telephone call.

        On November 10, 2010, Weber’s office sent Moser the signed and notarized

Release, to which no changes or amendments had been made. The Release provided that

Eldridge agreed to

1
  Mihm attached this court’s opinion, Sheehan Constr. Co., Inc. v. Cont’l Cas. Co., 908 N.E.2d 305 (Ind.
Ct. App. 2009), which held that damage to the class members’ homes due to faulty workmanship or
defective materials was not “property damage” for purposes of commercial general liability coverage.
This opinion, however, was vacated when the Indiana Supreme Court granted transfer. Subsequently, in
Sheehan Constr. Co., Inc. v. Cont’l Cas. Co., 935 N.E.2d 160, reh’g granted (Dec. 17, 2010), opinion
adhered to as modified on reh’g, 938 N.E.2d 685 (Ind. 2010) and reh’g denied, the Indiana Supreme
Court held that a contractor’s commercial general liability policy could provide coverage for
subcontractors’ faulty workmanship, depending on the facts. Specifically, faulty workmanship could
constitute an accident under a commercial general liability policy if the faulty workmanship was a
product of unintentional conduct.




                                                   4
      RELEASE AND FOREVER DISCHARGE [Haub, d/b/a AHS,] . . . from
      any and all claims, demands, damages, actions, causes of action, or suits of
      any kind or nature, in law or in equity, however arising, up to the date of
      this FULL AND FINAL RELEASE OF ALL CLAIMS and specifically for
      any injuries, known or unknown, to the person or to property, . . . resulting
      or to result from an accident which occurred on or about the 29 day of
      September, 2008 at or near [Eldridge’s home].

(App. 26). The Release further provided:

      The terms of this FULL AND FINAL RELEASE OF ALL CLAIMS have
      been completely read and are fully understood by the undersigned(s), and
      is/are voluntarily accepted for the purpose of making a full and final
      compromise adjustment and settlement of all claims, disputed or otherwise,
      and for the express purpose of precluding the commencement or
      continuation of any litigation by the undersigned(s) against any party
      RELEASED.

      ....

      This FULL AND FINAL RELEASE OF ALL CLAIMS is the ENTIRE
      AGREEMENT between the parties and the terms of this RELEASE are
      contractual and not a mere recital.

(App. 26).

      Upon receipt of the signed Release, IFBI issued a check to Eldridge in the amount

of $3,500.00. Eldridge subsequently endorsed and negotiated the check.

      On December 6, 2010, Eldridge, by Weber, filed a complaint against Haub, d/b/a

AHS. Eldridge asserted that Haub was “negligent in performing the work contracted for,

and as a result,” Eldridge’s property sustained damage. (App. 9). Eldridge also asserted

a breach of contract claim, claiming that Haub’s “failure to perform the work in question




                                           5
in a good and workmanlike manner” constituted a breach of the parties’ contract. 2 (App.

9). Eldridge also alleged unjust enrichment.

          Haub filed his answer and affirmative defenses on January 28, 2011. Among

other things, he asserted that Eldridge’s claim had “been liquidated and released by a

written Full and Final Release of All Claims executed by [Eldridge] on October 8,

2010[.]” (App. 12). On July 14, 2011, Haub filed a motion for summary judgment

“based upon the undisputed material fact that [Eldridge] has previously fully and finally

released . . . all of her claims,” (App. 19), “including all claims alleged in th[e] action,”

against Haub. (App. 54).

          Eldridge filed her response on August 15, 2011. Eldridge designated as evidence

a letter, dated March 23, 2010, purportedly sent from Weber to Mihm. In the letter,

Weber advised Mihm that Eldridge wished to accept IFBI’s “offer to settle for the

amount of $3,500.00 for the damage insured by [IFBI] (i.e. damage caused by the

accident that occurred on or about September 29, 2008).” (App. 81). Weber further

advised that Eldridge’s “acceptance of this settlement would not preclude her claim

against [Haub] for defective or incomplete work” and asked that any release required by

IFBI reflect this condition. (App. 81).

          Subsequently, Haub designated Moser’s affidavit as supplemental evidence.

Moser averred that IFBI’s files did not “contain the letter from Attorney Weber to Patrick

Mihm dated March 23, 2010, and the notes of Patrick Mihm, which record all contacts
2
    The parties did not have a written contract.




                                                   6
with the claimant or Attorney Weber do not contain reference to the letter of March 23,

2010, or any qualification to the Full and Final Release of All Claims.” (App. 94).

       The trial court held a hearing on the motion for summary judgment on November

7, 2011. On January 4, 2012, the trial court entered its order, finding that a genuine issue

of material fact existed regarding the following:

       1.     Whether the “accident” to which the release refers is AHS’s
       negligence in severing the gas lines in December 2007, or whether it
       includes damages arising from defective or unworkmanlike improvements
       by AHS.

       2.     Whether [IFBI]’s previously denied coverage for defective or
       unworkmanlike improvements was nevertheless intended to be included in
       the $3,500 settlement.

       3.     Whether the March 23, 2010 letter sent by Counsel Weber, yet never
       received by [IFBI], limited the intent of any settlement.

       4.     The content and intent of the conversations between the Claims
       Representative and Counsel Weber and their effect as to any interpretation
       of the Release.

(App. 106-07). The trial court denied Haub’s motion for summary judgment.

       Haub filed a petition for interlocutory appeal on March 12, 2012. This court

accepted jurisdiction of the interlocutory appeal pursuant to Indiana Appellate Rule 14(B)

on April 13, 2012.

                                        DECISION

       Haub asserts that the trial court erred in denying his motion for summary

judgment. Specifically, Haub argues that the Release is unambiguous in its release of




                                             7
Haub and AHS from any and all claims asserted by Eldridge and that the trial court erred

in considering parol evidence to find the existence of an issue of fact.

       Eldridge cross-appeals, asserting that the trial court erred by not granting her

summary judgment upon the issues raised by Haub’s motion. See Ind. Trial Rule 56(B)

(“When any party has moved for summary judgment, the court may grant summary

judgment for any other party upon the issues raised by the motion although no motion for

summary judgment is filed by such party.”). Eldridge contends that the Release “did not

purport to release Haub individually for the defective and faulty work performed” by

him, “and the correspondence between Eldridge and [IFBI] reflect[s] that claims arising

from such defective or faulty work were clearly not contemplated in the settlement

agreement that was reached.” Eldridge’s Br. at 8. In the alternative, Eldridge argues that

the Release “is ambiguous on its face,” and therefore, the trial court properly denied

Haub’s motion. Eldridge’s Br. at 12.

       When reviewing a grant or denial of summary judgment, our well-settled standard

of review is the same as it was for the trial court: whether there is a genuine issue of

material fact, and whether the moving party is entitled to judgment as a matter of law.

Landmark Health Care Assocs., L.P. v. Bradbury, 671 N.E.2d 113, 116 (Ind. 1996).

Summary judgment should be granted only if the evidence sanctioned by Indiana Trial

Rule 56(C) shows that there is no genuine issue of material fact and the moving party

deserves judgment as a matter of law. Ind. T.R. 56(C); Blake v. Calumet Const. Corp.,

674 N.E.2d 167, 169 (Ind. 1996). “A genuine issue of material fact exists where facts




                                              8
concerning an issue which would dispose of the litigation are in dispute or where the

undisputed facts are capable of supporting conflicting inferences on such an issue.” Scott

v. Bodor, Inc., 571 N.E.2d 313, 318 (Ind. Ct. App. 1991).

       All evidence must be construed in favor of the opposing party, and all doubts as to

the existence of a material issue must be resolved against the moving party. Tibbs v.

Huber, Hunt & Nichols, Inc., 668 N.E.2d 248, 249 (Ind. 1996). However, once the

movant has carried its initial burden of going forward under Trial Rule 56(C), the

nonmovant must come forward with sufficient evidence demonstrating the existence of

genuine factual issues, which should be resolved at trial. Otto v. Park Garden Assocs.,

612 N.E.2d 135, 138 (Ind. Ct. App. 1993), trans. denied. If the nonmovant fails to meet

his burden, and the law is with the movant, summary judgment should be granted. Id.

       Generally, appellate courts uphold releases as releases serve the important public

policy of facilitating the orderly settlement of disputes. Prall v. Indiana Nat. Bank, 627

N.E.2d 1374, 1377 (Ind. Ct. App. 1994). “Releases are not merely to pay the releasor the

first installment on what he should have, leaving the matter open for the releasor to come

back for more later. On the contrary, a settlement is made, and a general release taken for

the purpose of foreclosing further claims.” Id.

       Releases are contracts, and as with any contract, should be interpreted according to

the standard rules of contract law. Cummins v. McIntosh, 845 N.E.2d 1097, 1103 (Ind.

Ct. App. 2006), trans. denied.




                                            9
       In general, if the language of a contract is unambiguous, the intent of the
       parties is determined from the four corners of the document. However,
       when the language in a contract is ambiguous or uncertain, its meaning is to
       be determined by the consideration of extrinsic evidence. A contract is
       ambiguous only where a reasonable person could find its terms susceptible
       to more than one interpretation.

Id. at 1104 (internal citations omitted).

       “Courts should interpret a contract so as to harmonize its provisions, rather than

place then in conflict.” Haire v. Parker, 957 N.E.2d 190, 196 (Ind. Ct. App. 2011), trans.

denied. Thus, all attempts to construe the language of a contract shall be done so as to

avoid rendering any words, phrases, or terms ineffective or meaningless. Id. Where the

terms of a release are unambiguous, “courts must give those terms their clear and

ordinary meaning.” Id.

       The parties dispute whether the Release functioned to release only IFBI from

Eldridge’s claims or whether it functioned to release Haub.             Here, the Release

specifically provided that Eldridge released and forever discharged Haub, d/b/a AHS.

There is no ambiguity as to the release of Haub, where the Release specifically named

Haub, and only Haub, as the released party. Cf. Huffman v. Monroe Cnty. Cmty. Sch.

Corp., 588 N.E.2d 1264, 1267 (Ind. 1992) (stating that, in determining whether a release

applies to joint tortfeasors, a release shall be interpreted as releasing only those persons

clearly identified by its provisions with no “contradictory references”).

       The parties also dispute the extent of the claims barred by the Release. Haub

asserts that by executing the Release, Eldridge “surrender[ed] her right to prosecute any




                                             10
claim against Haub and AHS existing up to the date of execution.” Haub’s Br. at 16.

Eldridge, however, asserts that the Release only applies to “damages resulting from an

‘accident’ or ‘occurrence’ as defined by [the Policy].” Eldridge’s Br. at 8.         Thus,

Eldridge maintains that the Release does not cover claims arising from Haub’s defective

work.

        The Release provides for the release of Haub “from any and all claims, . . .

however arising, up to the date of” the Release “and specifically for any injuries . . .

resulting or to result from an accident which occurred on or about” September 29, 2008,

at Eldridge’s home. (App. 26) (emphases added). The word “and” is conjunctive and

defined “as a function word to indicate connection or addition especially of items within

the same class or type . . . .”         MERRIAM-WEBSTER DICTIONARY, available at

http://www.merriam-webster.com/dictionary/and (last visited Oct. 15, 2012).

        The plain language of the Release covers all claims Eldridge may have against

Haub for faulty or defective work, arising up to and including October 8, 2010, the date

Eldridge signed the Release, including, but not limited to, any claim that arose on or

about September 29, 2008. Given that the Release makes no reference to the Policy or

IFBI’s coverage under the Policy, we cannot say that the language in the Release limits it

to only “claims arising from an ‘accident’ or ‘occurrence’ as defined by” the Policy.

Eldridge’s Br. at 7.

        The clear and plain language of the Release continues, providing that the terms of

the Release “have been completely read and are fully understood by [Eldridge] . . . for the




                                            11
purpose of making a full and final compromise adjustment and settlement of all claims,

disputed or otherwise, . . . against [Haub].” (App. 26) (emphasis added). In addition, the

Release unambiguously provides that “it is the ENTIRE AGREEMENT between the

parties . . . .” (App. 26). There is no contradictory language in the Release regarding its

coverage that necessitates a factual determination. Accordingly, we find that the trial

court erred in considering parol evidence, where the Release unambiguously releases

Haub from any and all claims that Eldridge may have had against him on or before

October 8, 2010. See Prall, 627 N.E.2d at 1378 (finding claims to be barred by a mutual

release where the release did not contain limiting language and the “clear language of the

release states it applies to all and any claims or actions”); but cf., e.g., Cummins, 845

N.E.2d at 1107 (finding that contradictory references necessitated a factual determination

regarding the scope and effect of the release).

       We therefore find that the trial court erred in denying Haub’s motion for summary

judgment and that Eldridge is not entitled to summary judgment. We reverse and remand

with instructions that the trial court enter summary judgment in favor of Haub.

       Reversed and remanded.

FRIEDLANDER, J. and BROWN, J., concur.




                                             12